            Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 1 of 14



             BEFORE THE UNITED STATES JUDICIAL PANEL ON
                     MULTI-DISTRICT LITIGATION

In re: First American Financial Corporation
Data Breach Litigation                             MDL No.




 AMENDED MEMORANDUM OF LAW IN SUPPORT OF MOTION BY PLAINTIFFS
 ANTONIO AND KATHLEEN BARAJAS FOR TRANSFER AND CENTRALIZATION
                   PURSUANT TO 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407 and the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation, Plaintiffs Antonio and Kathleen Barajas (“Plaintiffs”) respectfully

submits this Memorandum of Law in Support of their Motion for Transfer and Centralization of

all currently filed federal cases (“Actions”) arising out of the subject Data Breach, and any

subsequent “tag along” cases involving similar claims. Plaintiffs seek transfer of all such

Actions to the Southern Division of the Central District of California, before the Honorable

Andrew J. Guilford.

       I.        INTRODUCTION

       This litigation involves a data breach announced on or around May 24, 2019 (the “Data

Breach”). The plaintiffs in these related Actions allege that Defendants First American Financial

Corporation, First American Title Company, and/or First American Title Insurance Company

(collectively, “Defendants”) failed to protect the confidential information of millions of

consumers nationwide — including their names, bank account numbers, bank account

statements, mortgage records, tax records, Social Security numbers, wire transaction receipts,

drivers’ license images, and other personal financial information (collectively, their “Personal

Information”).
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 2 of 14



       On or about May 24, 2019, it was revealed that Defendants had failed to protect Personal

Identifying Information (“PII”) for their customers and for others involved in transactions with

Defendants’ customers, which resulted in the exposure of approximately 885 million records

related to mortgage deals dating back 16 years. Many of the exposed files are records of wire

transactions with bank account numbers and other PII from property buyers and sellers.

Defendants have admitted that “a design defect in an application [ ] made possible unauthorized

access to customer data.” Defendants’ website allowed anyone with a computer to access

approximately 885 million unencrypted records without any authentication or passwords. The

only action required to exploit the vulnerability in Defendants’ website was the tweak of a single

digit in a URL address. No password or other login credentials were required to access all of

Defendants’ customers’ files and PII.

       Each of the Actions is a putative class action, and each seeks a national class and/or

alternatively seeks a statewide class. See Gritz v. First American Financial Corporation, et al.,

Case No. 8:19-cv-01009-DSF-E (C.D. Cal.), Complaint ¶ 50; Shakib v. First American Financial

Corporation, Case No. 8:19-cv-01022-DSF-E (C.D. Cal.), Complaint ¶¶ 61-62; Willis v. First

American Financial Corporation, et al., Case No. 8:19-cv-01023-DSF-E (C.D. Cal.), Complaint

¶ 58; Bahnmaier v. First American Financial Corporation, Case No. 8:19-cv-01040-DSF-E

(C.D. Cal.), Complaint ¶¶ 61-62; Toppings Path Holding, LLC v. First American Financial

Corporation, et al., Case No. 8:19-cv-01051-DSF-E (C.D. Cal.), Complaint ¶¶ 28-29; Barajas v.

First American Financial Corporation, et al., Case No. 8:19-cv-01078-AG-DFM (C.D. Cal.),

Complaint ¶ 46; Mohr v. First American Financial Corporation, et al., Case No. 8:19-cv-01102-

JVS-DFM (C.D. Cal.), Complaint ¶¶ 45-46; Dinh v. First American Financial Corporation, et

al., Case No. 8:19-cv-01105-AG-DFM (C.D. Cal.), Complaint ¶ 58; Brent & Teri Johnson, LLC




                                                2
            Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 3 of 14



v. First American Financial Corporation, et al., Case No. 2:19-cv-04869 (C.D. Cal.), Complaint

¶ 41; Resendiz v. First American Financial Corporation, et al., Case No. 8:19-cv-01137-JVS-

DFM (C.D. Cal.), Complaint ¶ 50; Sindaghatta v. First American Financial Corporation, et al.,

Case No. 3:19-cv-01083-BEN-RBB (S.D. Cal.), Complaint ¶ 50; Wooward v. First American

Financial Corporation, et al., Case No. 8:19-cv-01156-JLS-KES (C.D. Cal), Complaint ¶¶ 42-

43; Forney et al. v. First American Financial Corporation et al., Case No. 8:19-cv-01180 (C.D.

Cal.), Complaint ¶ 66; and Kuntz v. First American Financial Corporation, Case No. 2:19-cv-

11749 (E.D. Mich.), Complaint ¶¶ 61-62. As previously discussed, each action alleges a common

failure to protect plaintiffs’ PII resulting in the Data Breach announced by Defendants on or

around May 24, 2019.

        Plaintiffs currently are not aware of any related cases other than those identified above.

But given the scope of the announced Data Breach, Plaintiffs anticipate additional cases will be

filed nationwide. All existing Actions are in their infancy. None of the Defendants have

answered any Complaint or otherwise appeared in any of the Actions.

        Based on the numerous common questions of fact involved in the Actions, the

compelling need to establish uniform and consistent standards in conducting pretrial discovery

and motion practice, and because the most logical and convenient location for these proceedings

is the Central District of California, Plaintiffs respectfully request coordinated proceedings there.

Moreover, because Defendants are all headquartered in Santa Ana, California, which is within

the Southern Division of the Central District, the Southern Division represents the appropriate

intra-district venue under the District’s local rules.




                                                   3
                Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 4 of 14



          II.     BACKGROUND

          This motion for transfer involves 14 Actions pending in three different federal Districts1

asserting common factual allegations and involving overlapping claims, classes, and legal issues

concerning the Data Breach.         Based on the extensive press coverage of the Data Breach,

Plaintiffs expect additional actions to be filed in the federal courts alleging similar claims, on

behalf of similar classes.

          A.      Plaintiffs

          All plaintiffs in the pending Actions have filed civil actions arising from Defendants’

recent disclosure of the massive Data Breach, which resulted in the exposure of approximately

885 million records related to mortgage deals dating back 16 years. The Actions are pursued on

behalf of all persons whose PII was compromised in the Data Breach.

          Each of these pending federal cases presents a common core of facts, in that: (i) each

alleges that plaintiffs’ PII was disclosed due to Defendants’ malfeasance; (ii) each asserts injury

and damages arising from Defendants’ wrongful conduct; and (iii) each alleges the same or

similar conduct by Defendants. Indeed, the factual allegations in plaintiffs’ complaints are

nearly identical in many critical respects.

          B.      Defendants

          Defendant First American Financial Corporation is a Delaware corporation with its

headquarters and principal place of business in Santa Ana, California. Defendant First American

Title Company is a California corporation with its principal place of business in Santa Ana,

California. Defendant First American Title Insurance Company is a Nebraska corporation with

its principal place of business in Santa Ana, California.



1
    See Schedule of Actions, attached, for a complete listing of the Actions.

                                                   4
              Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 5 of 14



       C.       Status of the Actions

       The Actions are pending in the Central District of California, the Southern District of

California, and the Eastern District of Michigan. All were filed shortly after Defendants’

announcement of the Data Breach. Given that all the Actions are in their infancy, none of the

plaintiffs have conducted discovery, and none have had an opportunity yet to move the matters

towards trial. These Actions are in the earliest procedural stage—no Defendant has answered or

otherwise appeared—and, accordingly, it is an appropriate and convenient time to coordinate the

Actions.

       III.     ARGUMENT

       The Actions listed in the attached Schedule of Actions name First American Financial

Corporation, First American Title Company, and First American Title Insurance Company as the

only three Defendants. There is substantial overlap between the causes of action: Each case

includes causes of action for: negligence; breach of express and/or implied contract; violations of

California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. Some cases

additionally include violations of other state consumer protection laws, unjust enrichment, and

invasion of privacy claims. The Actions all involve common issues of fact and a common Data

Breach, such that centralization will promote the convenience of the parties and witnesses, and

the just and efficient conduct of the litigation. See 28 U.S.C. § 1407. Transfer and centralization

will mitigate the possibility of inconsistent rulings, including rulings regarding class

certification, and will promote judicial economy by providing a single forum to which future tag-

along actions can be transferred. Accordingly, Plaintiffs respectfully move this Panel for transfer

to the Central District of California, the most favorable district for centralization, before Judge

Guilford, a capable and experienced jurist of the highest caliber.




                                                 5
            Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 6 of 14



   A. These Actions and any Tag-Along Actions Are Appropriate for Transfer and
      Centralization Under 28 U.S.C. § 1407(A)

       Transfer and centralization is permitted if civil actions pending in different districts

“involv[e] one or more common questions of fact” and this Panel determines that transfer will

further “the convenience of parties and witnesses and will promote the just and efficient conduct

of such actions.” 28 U.S.C. § 1407(a). “The objective of transfer is to eliminate duplication in

discovery, avoid conflicting rulings and schedules, reduce litigation cost, and save the time and

effort of the parties, the attorneys, the witnesses, and the courts.”         Manual for Complex

Litigation, § 20.131 (4th ed. 2004). Transfer and centralization for pretrial proceedings would

achieve those objectives in the instant litigation and therefore is appropriate here.

       i. The Actions Involve Common, Numerous, and Complex Questions of Fact

       The first element of the Section 1407 transfer analysis is whether there are one or more

common questions of fact. See 28 U.S.C. § 1407. The statute, however, does not require a

“complete identity or even [a] majority” of common questions of fact to justify transfer. In re

Zyprexa Prods. Liab. Litig., 314 F. Supp. 2d 1380, 1381 (J.P.M.L. 2004).

       Here, there is no question that these cases share a common core of operative factual

allegations concerning the Data Breach affecting customers nationwide. The Actions are based

upon facts concerning the same conduct by three affiliated Defendants. The factual questions

common to the actions are numerous and complex, including:

       •   Whether Defendants failed to adequately safeguard the plaintiffs’ and the
           putative classes’ PII, and whether Defendants’ notification of the 16-year data
           leak was timely;

       •   Whether Defendants failed to protect or otherwise keep the plaintiffs’ and the
           putative classes’ PII confidential;

       •   Whether Defendants’ storage of the plaintiffs’ and the putative classes’ PII
           violated federal, state and local laws, or industry standards;


                                                  6
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 7 of 14




       •   Whether Defendants engaged in unfair or deceptive practices by failing to
           properly safeguard the plaintiffs’ and the putative classes’ PII as promised;
           and,

       •   Whether the plaintiffs and putative class members are entitled to damages as a
           result of Defendants’ conduct.

       In addition, the Actions rely upon similar legal theories of recovery. These theories

include: negligence; breach of express and/or implied contract; violations of California’s

Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.; violations of other state

consumer protection laws, unjust enrichment, and invasion of privacy claims. As the Panel has

stated, “the presence of additional or differing legal theories is not significant when the actions

still arise from a common factual core …” In re Oxycontin Antitrust Litig., 542 F. Supp. 2d

1359, 1360 (J.P.M.L. 2008). As there are numerous common issues of fact exist among these

Actions, the pending actions clearly satisfy the first element of the transfer analysis under

Section 1407.

       ii. MDL Transfer and Centralization Will Further the Convenience of the Parties
           and the Witnesses.

       Resolution of these common issues in a single forum would further the convenience of all

parties and witnesses. See 28 U.S.C. § 1407(a). As all of the Actions involve similar allegations

and factual questions, the plaintiffs in the Actions will require depositions of the same persons

and discovery of the same documents.         Defendants likely will raise the same discovery

objections and seek the same protective orders or privileges in each case. Absent centralization

and transfer, all parties will be subjected to duplicative discovery and witnesses will face

multiple, redundant depositions. See, e.g., In re Pilot Flying J Fuel Rebate Contract Litig. (No.

11), 11 F. Supp. 3d 1351, 1352 (J.P.M.L. 2014) (“Centralization will avoid repetitive

depositions of [the defendant’s] officers and employees and duplicative document discovery


                                                7
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 8 of 14



regarding the alleged scheme”); In re Uranium Indus. Antitrust Litig., 458 F. Supp. 1223, 1230

(J.P.M.L. 1978) (“[Plaintiffs] will have to depose many of the same witnesses, examine many of

the same documents, and make many similar pretrial motions in order to prove their . . .

allegations. The benefits of having a single judge supervise this pretrial activity are obvious.”).

       Absent transfer, the federal court system will be forced to administer—and Defendants

will be compelled to defend—these related actions across multiple venues, all proceeding on

potentially different pretrial schedules and subject to different judicial decision-making and

local procedural requirements.      Moreover, each plaintiff will be required to monitor and

possibly participate in each of the other similar actions to ensure that Defendants do not

provide inconsistent or misleading information. Many of the same pretrial disputes are likely to

arise in each action. Likewise, due to the similar causes of action in each complaint, Defendants

will likely assert the same defenses as well as file motions to dismiss and summary judgment on

the same claims based on the same arguments in each action.

       None of the pending cases have progressed to the point where efficiencies will be

forfeited through transfer to an MDL proceeding. This Panel has routinely recognized that

consolidating litigation in one court benefits both plaintiffs and defendants. For example,

pretrial transfer would reduce discovery delays and costs for plaintiffs, and permit plaintiffs’

counsel to coordinate their efforts and share the pretrial workload. In re Phenylpropanolamine

(PPA) Prods. Liab. Litig., 173 F. Supp. 2d 1377, 1379 (2001) (“And it is most logical to

assume that prudent counsel will combine their forces and apportion their workload in order to

streamline the efforts of the parties and witnesses, their counsel and the judiciary, thereby

effectuating an overall savings of cost and a minimum of inconvenience to all concerned.”); In

re Baldwin-United Corp. Litigation, 581 F. Supp. 739, 741 (J.P.M.L. 1984) (same). As for




                                                 8
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 9 of 14



Defendants, national or “generic” expert depositions will be coordinated, document production

will be centralized, and travel for its current and former employees will be minimized because

it will have to appear only in one location rather than multiple districts around the country.

This convenience is enhanced if the Actions are transferred to the three Defendants’ principal

place of business in Santa Ana, California (the Southern Division of the Central District).

       While Plaintiffs anticipate there will be additional similar actions filed, even the current

Actions—currently 14 in number—would benefit from transfer and coordinated proceedings,

given the overlapping allegations of the subject complaints. See In re First Nat’l Collection

Bureau, Inc., Tel. Consumer Prof. Act (TCPA) Litig., 11 F. Supp. 3d 1353, 1354 (J.P.M.L.

2014) (“Although there are relatively few parties and actions at present, efficiencies can be

gained from having these actions proceed in a single district,” such as “eliminat[ing]

duplicative discovery; prevent[ing] inconsistent pretrial rulings . . . and conserv[ing] the

resources of the parties, their counsel and the judiciary.”); In re: Zurn Pex Plumbing Products

Liability Litig., 572 F.Supp.2d 1380, 1381 (J.P.M.L. 2008) (granting transfer and consolidation

of three cases and six potential tag-alongs because of the “overlapping and, often, nearly

identical factual allegations that will likely require duplicative discovery and motion practice).

       Importantly, transfer will reduce the burden on the parties by allowing more efficient

and centralized divisions of workload among the attorneys already involved in this litigation,

as well as those who join later. The plaintiffs themselves will reap efficiencies from dividing

up the management and conduct of the litigation as part of a unified MDL process through a

plaintiffs’ steering committee or similar mechanism, instead of each plaintiffs’ firm separately

litigating its own cases on distinct and parallel tracks. In re Phenylpropanolamine (PPA)

Prods. Liab. Litig., 173 F. Supp. 2d at 1379; In re Tylenol Mktg., Sales Pracs. and Prods. Liab.




                                                9
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 10 of 14



Litig., 936 F. Supp. 2d at 1379 (“Centralization will … conserve the resources of the parties,

their counsel, and the judiciary.”).

       In sum, transfer of these actions would serve the convenience of the parties and

eliminate duplicative discovery, saving the parties and the courts significant time, effort, and

money.

   B. Transfer and Centralization Will Promote the Just and Efficient Conduct of These
      Actions

       Centralization is necessary to prevent inconsistent pretrial rulings on many central issues,

which would present significant problems due to the substantial consistency in factual and legal

allegations among all Actions. See In re: Lumber Liquidators Chinese-Manufactured Flooring

Products Mktg., Sales Practices and Products Liability Litig., 109 F. Supp. 3d at 1383

(“Centralization will . . . avoid inconsistent pretrial rulings (including on issues of class

certification and Daubert motion practice) …”).

       The prospect of inconsistent rulings also encourages forum and judge shopping

(including, for example, manipulation of non-congruent discovery limits, approaches to

electronically stored information, and protective order issues). By contrast, a single MDL

judge coordinating pretrial discovery and ruling on pretrial motions in all of these federal cases

at once will help reduce witness inconvenience, the cumulative burden on the courts, and the

litigation’s overall expense, as well as minimizing this potential for conflicting rulings. In re:

Xarelto (Rivaroxaban) Prods. Liab. Litig., 65 F. Supp. 3d 1402, 1405 (J.P.M.L. 2014) (“Issues

concerning the development, manufacture, regulatory approval, labeling, and marketing of

Xarelto thus are common to all actions. Centralization will eliminate duplicative discovery;

prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel

and the judiciary.”); In re Tylenol Mktg., Sales Pracs. and Prods. Liab. Litig., 936 F. Supp. 2d



                                               10
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 11 of 14



at 1379 (“Centralization will ... prevent inconsistent pretrial rulings (on Daubert issues and

other matters).”).

        Centralization will mitigate these problems by enabling a single judge to manage

discovery and by allowing the parties to coordinate their efforts. This will reduce litigation costs

and minimize inconvenience to the parties and witnesses, to the benefit of litigants, third parties,

and the courts. See In re Enfamil Lipil Mktg. and Sales Practices Litig., 764 F. Supp. 2d 1356,

1357 (J.P.M.L. 2011) (“Centralizing the actions will allow for the efficient resolution of common

issues and prevent unnecessary or duplicative pretrial burdens from being placed on the common

parties and witnesses.”); In re: Lumber Liquidators Chinese-Manufactured Flooring Products

Mktg., Sales Practices and Products Liability Litig., 109 F. Supp. 3d at 1383 (“Centralization

will . . . conserve the resources of the parties, their counsel and the judiciary.”).

        Centralizing these actions under Section 1407 will ensure streamlined resolution of this

litigation to the overall benefit of the parties and the judiciary. In re Amoxicillin Patent &

Antitrust Litig., 449 F. Supp. 601, 603 (J.P.M.L. 1978) (granting transfer and consolidation of

three cases “[b]ecause of the presence of complex factual questions and the strong likelihood

that discovery concerning these questions will be both complicated and time-consuming, we

rule that transfer under Section 1407 is appropriate at the present time even though only three

actions are presently involved”).

        Accordingly, transfer to a single district court is appropriate for the just and efficient

resolution of these cases.

    C. The Southern Division of the Central District of California Is the Optimal
       Transferee Forum, and Judge Guilford the Ideal Transferee Judge

        Plaintiffs respectfully submit that the Central District of California, and the Southern

Division in particular, presents the optimum forum for centralization, and that Judge Guilford is



                                                  11
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 12 of 14



the ideal transferee judge.

        In choosing an appropriate transferee forum, this Panel considers: (1) where the largest

number of cases is pending; (2) where discovery has occurred; (3) where cases have progressed

furthest; (4) the site of the occurrence of the common facts; (5) where the cost and inconvenience

will be minimized; and (6) the experience, skill, and caseloads of available judges. Manual for

Complex Litigation, § 20.132 (4th ed. 2004).          While several of these criteria are not yet

implicated due to the infancy of the Actions, the Central District of California presents the most

appropriate forum for the transfer and centralization of these Actions. The judiciary in the

Central District of California is experienced in overseeing multidistrict litigation.2 In particular,

the Honorable Judge Guilford is currently overseeing an MDL. See IN RE: Wells Fargo Auto

Insurance Marketing and Sales Practices Litigation, MDL No. 2797. Additionally, the Central

District of California is where 12 of the 14 pending Actions were filed, and is it where

Defendants are headquartered.

       The first factor favors the Central District of California, given that is where 12 of the 14

Actions are pending. The second and third factors are not relevant here because discovery has

not yet occurred in any case, and none of the Defendants has answered the Complaints or

otherwise appeared.

       As to the fourth factor, Defendants are all headquartered in Santa Ana, California, which

is within the Southern Division of the Central District. Thus, under that District’s local rules, the

Southern Division represents the appropriate intra-district venue. See C.D. Cal. General Order

19-03 at 10-11.


2
 See e.g., IN RE: Vizio, Inc., Consumer Privacy Litigation, MDL No. 2693, overseen by the
Judge Josephine L. Staton; and IN RE: Toyota Motor Corp., Unintended Acceleration
Marketing, Sales Practices, and Products Liability Litigation, MDL No. 2151, overseen by
Judge James V. Selna.

                                                 12
           Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 13 of 14



       The Data Breach at issue occurred when Defendants’ systems and networks were

affected. Defendants’ website allowed anyone with a computer to access approximately 885

million records without asking for any authentication. While the relevant services are provided

throughout the United States, so no one specific location is the dominant site of all common

facts, the fact that the Data Breach occurred on Defendants’ systems argues forcefully for Santa

Ana being the dominant site of the most relevant occurrence.

       The fifth factor favors the Central District of California given that Defendants are

headquartered there, which is likely where the most important witnesses and evidence will be

located. It is worth noting that although there are several Actions pending in Los Angeles (the

Western Division of the Central District), Santa Ana is approximately 60 minutes by car from

downtown Los Angeles and it is serviced by its own international airport, which is 11 minutes

from Santa Ana’s town center. The Defendants’ headquarters are a 13-minute drive from the

Ronald Reagan Federal Building and U.S. Courthouse in Santa Ana. Traveler accommodations

in Santa Ana are abundant.

       The sixth factor favors Judge Guilford, who is an experienced and capable judge who

currently already presides over one MDL, IN RE: Wells Fargo Auto Insurance Marketing and

Sales Practices Litigation, MDL No. 2797. Judge Guilford is equipped to handle this matter

given his experience handling a similar MDL involving issues as present in this action. See In

re: Experian/T-Mobile Customer Data Security Breach Litigation, MDL. 2676. In sum, Judge

Guilford is an experienced transferee judge who will steer this litigation on a prudent course.

       When considered together, these factors support transfer and centralization in the

Southern Division of the Central District of California.




                                                13
          Case MDL No. 2907 Document 2-1 Filed 06/14/19 Page 14 of 14



III.   CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that their motion be granted and

that the Panel order transfer of the Actions listed in the attached Schedule of Actions, plus any

future tag-along actions, to the Central District of California, before Judge Andrew J. Guilford,

or to another experienced jurist in the Southern Division, for consolidated pretrial proceedings in

accordance with 28 U.S.C. § 1407.

                                             Respectfully submitted,

Dated: June 14, 2019                         KAZEROUNI LAW GROUP, APC

                                             /s/ Abbas Kazerounian
                                             Abbas Kazerounian, Esq.
                                             245 Fischer Avenue, Suite D1
                                             Costa Mesa, CA 92626
                                             Phone: 800-400-6808
                                             Fax: 800-520-5523
                                             Email: ak@kazlg.com

                                             Counsel for Plaintiffs,
                                             Antonio and Kathleen Barajas
                                             and the putative class




                                                14
